Exhibit CONTACT: James E. Adams Executive Vice President and Chief Financial Officer 423-278-3050 GREEN BANKSHARES REPORTS THIRD QUARTER EARNINGS GREENEVILLE, Tenn. (October 24, 2008) – Green Bankshares, Inc. (NASDAQ:GRNB), the holding company for GreenBank, today reported 2008 third quarter net income of $1,234,000 or $0.10 per diluted share compared with $8,914,000 or $0.69 per diluted share for the third quarter of 2007.For the nine months ended September 30, 2008, net income was $9,874,000 or $0.76 per diluted share compared with $21,616,000 or $1.89 per diluted share in the year-earlier period. Stan Puckett, Chairman and Chief Executive Officer, stated, "The softness in residential real estate continued to have a negative impact on credit quality and earnings during the third quarter.Primarily through auctions during the quarter, we reduced non-performing assets (NPAs) to $52.9 million or 1.76% of assets at September 30, 2008, from $61.2 million or 2.03% of assets at June 30, 2008." Puckett added, "All of the Company's risk-based capital ratios remained above the minimum levels required for GreenBank to be considered a 'well-capitalized' financial institution, the highest capital regulatory rating a financial institution can achieve.The Bank's Tier 1 leverage ratio was 8.77%, its Tier 1 risk-based capital ratio was 10.34%, and the Bank's total risk-based capital ratio was 11.59% – all exceeding the required minimums of 5%, 6% and 10%, respectively, to be deemed 'well capitalized.'" Third quarter 2008 credit quality data included: · 97% of NPAs were secured by real estate, of which 91% were secured by residential real estate. · The total of $52.9 million in NPAs has been written down an average of 26%, based upon principal balances. · Exposure to residential construction loans to developers has been reduced 32% to $156.3 million at the end of the quarter from $229.7 million at December 31, 2007. · Subdivision loans to developers were $191.7 million at September 30, 2008. · Loans 30 days or more past due totaled $12.8 million, or 0.55% of loans outstanding at September 30, 2008, excluding non-accrual loans, and $53.5 million or 2.30% including non-accruals. The following information graphically displays the Bank-only loan portfolio breakdown, by purpose code, at September 30, 2008, and does not include overdraft reclassifications: -MORE- Green
